                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 JOSHUA D. MCGRIFF,                           )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )   C.A. No. 21-021 (MN)
                                              )
 MARY QUINN, et al.,                          )
                                              )
                       Defendants.            )

                                    MEMORANDUM OPINION


Joshua D. McGriff, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se Plaintiff.




July 9, 2021
Wilmington, Delaware
NOREIKA, U.S. District Judge:

I.     INTRODUCTION

       Plaintiff Joshua D. McGriff (“Plaintiff”), a pretrial detainee at the James T. Vaughn

Correctional Center Institution filed this action pursuant to 42 U.S.C. § 1983. (D.I. 2). Plaintiff

filed an Amended Complaint on April 29, 2021 and it is the operative pleading. (D.I. 11). He

appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 5). This Court

proceeds to screen the Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2)(b) and § 1915A(a).

II.    BACKGROUND

       The case proceeds on paragraphs 1 through 16 and 23 of the Amended Complaint against

Defendants Mary Quinn (“Quinn”), Lawrence Matic (“Matic), Officer DeBarnaventure

(“DeBarnaventure”), the City of Wilmington (“the City”), and the Wilmington Police Department

(“WPD”). (See D.I. 14). Plaintiff was arrested on May 19, 2020. (D.I. 11 at 6-7). He alleges that

following his arrest Quinn, Matic, and DeBarnaventure failed to preserve evidence that is in “his

favor.” (Id. at 7). Plaintiff alleges that Quinn, Matic, and DeBarnaventure knowingly and

intentionally conspired to deprive him of his constitutionally protected freedom. Finally, Plaintiff

alleges that the City and WPD failed to train their officers on the procedures to preserve evidence

and against presenting knowingly false information to obtain probable cause with the intent of

false arrest, false imprisonment, and violation of due process. (Id.).

       Plaintiff seeks compensatory and punitive damages. (Id. at 10).

III.   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is




                                                 1
immune from such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C.

§ 1915(e)(2) (in forma pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks

redress from a governmental defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect

to prison conditions). The Court must accept all factual allegations in a complaint as true and take

them in the light most favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d

224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds

pro se, his pleading is liberally construed and his Amended Complaint, “however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson, 551 U.S. at 94 (citations omitted).

       A complaint is not automatically frivolous because it fails to state a claim. See Dooley v.

Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020) (quoting Neitzke v. Williams, 490 U.S. 319, 331 (1989));

see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112 (3d Cir. 2002). “Rather, a claim is

frivolous only where it depends ‘on an “indisputably meritless legal theory” or a “clearly baseless”

or “fantastic or delusional” factual scenario.’” Dooley v. Wetzel, 957 F.3d at 374 (quoting Mitchell

v. Horn, 318 F.3d 523, 530 (2003) and Neitzke, 490 U.S. at 327-28).

       The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when deciding Federal

Rule of Civil Procedure 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240

(3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim

under § 1915(e)(2)(B)). However, before dismissing a complaint or claims for failure to state a

claim upon which relief may be granted pursuant to the screening provisions of 28 U.S.C. §§ 1915

and 1915A, this Court must grant Plaintiff leave to amend his complaint unless amendment would

be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d at 114.




                                                 2
        A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint

must do more than simply provide “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may

not be dismissed for imperfect statements of the legal theory supporting the claim asserted. See

id. at 10.

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations,

assume their veracity and determine whether they plausibly give rise to an entitlement to relief.

See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016); see also Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.




                                                  3
IV.    DISCUSSION

       The conspiracy claim is deficiently pled as conclusory and not support by facts. See Iqbal,

556 U.S. at 678 (stating that a complaint will not suffice if it “offers [merely] ‘labels and

conclusions’ “ or “ ‘naked assertion [s]’ devoid of ‘further factual enhancement’”) (quoting

Twombly, 550 U.S. at 555, 557). The Amended Complaint makes a bare conclusory statement of

conspiracy and is insufficient to state a claim. Therefore, the claim will be dismissed.

       Plaintiff also attempts to raise Monell claims against the City and the WPD for their alleged

failure to train their employees. “A municipality or other local government may be liable under

[Section 1983] if the governmental body itself ‘subjects’ a person to a deprivation of rights or

‘causes’ a person ‘to be subjected’ to such deprivation.” Connick v. Thompson, 563 U.S. 51, 60

(2011) (citing Monell v. Department of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978)). “A

municipality may incur liability under § 1983 only when its policy or custom causes a particular

constitutional violation.” Marable v. West Pottsgrove Twp., 176 F. App’x 275, 282-83 (3d Cir.

2006) (citing Monell, 436 U.S. at 694).

       “In limited circumstances, a local government’s decision not to train certain employees

about their legal duty to avoid violating citizens’ rights may rise to the level of an official

government policy for purposes of § 1983.”            Connick, 563 U.S. at 61.        However, “[a]

municipality’s culpability for a deprivation of rights is at its most tenuous where a claim turns on

a failure to train.” Id. (citing Oklahoma City v. Tuttle, 471 U.S. 808, 822–23 (1985)). To state a

claim for failure to train, Plaintiff must show that: (1) “the defendant failed to offer some specific

training that would have prevented the deprivation of the plaintiff’s constitutional rights” and

(2) “that the defendant’s failure to train or supervise employees amounted to ‘deliberate

indifference’ to the rights of persons with whom those employees will come into contact.” Mattern




                                                  4
v. City of Sea Isle, 131 F. Supp. 3d 305, 318 (D.N.J. 2015), aff’d, 657 F. App’x 134 (3d Cir. 2016)

(internal citations and quotations omitted); see also City of Canton v. Harris, 489 U.S. 378, 388

(1989); Carter v. City of Phila., 181 F.3d 339, 357 (3d Cir. 1999).

        The failure to train claim lacks facts and does not contain the elements required to state a

claim. Therefore, it will be dismissed.

        Liberally construing the allegations as this Court must, Plaintiff has alleged what appear to

be cognizable and non-frivolous failure to preserve evidence claims against Quinn, Matic, and

DeBarnaventure.

        Because it is possible that Plaintiff may be able to cure his pleading defects, he will be

given leave to amend the conspiracy and failure to train claims.

V.      MOTION FOR INJUNCTIVE RELIEF

        Plaintiff has filed a motion for a preliminary injunction and restraining order. (D.I. 7).

Plaintiff asks this Court to enter an order directing the dismissal of his state indictment and release

after performing an evidentiary hearing/Franks Hearing. The motion will be denied. Plaintiff’s

remedy lies in State Court.

VI.     CONCLUSION

        For the above reasons, the Court will (1) dismiss the conspiracy and failure to train claims

pursuant 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) and 1915A(b)(1); (2) give Plaintiff leave to file a

second amended complaint to cure his pleading defects; and (3) deny Plaintiff’s motion for

injunctive relief (D.I. 7).

        An appropriate Order will be entered.




                                                  5
